DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions Acknowledged
Applicant’s election without traverse Species 1, shown in Figs. 1, 13, and 14, and Claims 1-13 and 12 in the response to restriction requirements filed 05/16/22 is acknowledged.  

Status of Claims
Claims 1-20 are examined on merits herein. 

Claim Objections
Claims 1-20 are objected to because of the following informalities:  Claims 1-20 are directed to a method of creating a memory cell comprising a bottom electrode, a top electrode and a phase change material between them. However, Claims 1-20 do not teach a top electrode, a hard mask, and a phase change material, they recites: “top electrode layer”, “phase change material layer”, and “hard mask layer” starting from a moment of these layers depositions to a moment when final structures of a top electrode, a hard mask, and a phase change material are formed. Accordingly, there are instances when claims can be rejected due to a lack of antecedent bases, as shown below. Since figures of the current application use different numbers for deposited layers and for patterned and shaped layers, Examiner suggests modifying the claims language as well making it clear to what stage a cited treatment applies and to make sure that at least “a top electrode” is cited in the claims. 
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7, 9-13, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claims 1 and 4: Claim 4 recites: “forming an upper dielectric layer over the hard mask layer”. The recitation is unclear, since Claim 1, on which Claim 4 depends, teaches a hard mask layer being deposited, being patterned and being etched, and Claim 4 is unclear with respect to whether the upper dielectric layer is formed over the just deposited hard mask layer or over the hard mask layer that was patterned or over the hard mask layer that was etched. 
Appropriate correction is required.
For this Office Action, to make it easy for dependent claims to make references to different layers of to be created structure, Claim 1 was interpreted as: 
“Claim 1. A method of forming an integrated chip, comprising: 
depositing a phase change material layer over a bottom electrode, wherein the phase change material layer is configured to change its degree of crystallinity upon temperature changes; 
depositing a top electrode layer over the phase change material layer; 
depositing a hard mask layer over the top electrode layer; 
patterning the top electrode layer and the hard mask layer to remove outer portions of the top electrode layer and expose outer portions of the phase change material layer; and 
performing an isotropic etch to at least partially remove the outer portions of the phase change material layer that are uncovered by a patterned top electrode layer and a patterned hard mask layer, wherein the isotropic etch removes the outer portions of the phase change material layer faster than edge portions of the pattered top electrode layer and the patterned hard mask layer”.
For this Office Action, Claim 4 was interpreted as:
“Claim 4. The method of Claim 1, further comprising: 
forming an upper dielectric layer over a hard mask created from the patterned hard mask layer;
patterning the upper dielectric layer and the hard mask to form an opening in the upper dielectric layer and hard mask that exposes an upper surface of a top electrode created from the patterned top electrode layer; and
forming a via within the opening to directly contact the upper surface of the top electrode”.
In re Claim 2: In view of interpretation of Claim 1, for this Office Action, Claim 2 was interpreted as:
“Claim 2. The method of Claim 1, wherein the isotropic etch removes the edge portions of the patterned hard mask layer faster than the edge portions of the patterned top electrode layer”.
In re Claim 5: Claim 5 recites: “portions of the polymeric coating are patterned when the upper dielectric layer and the hard mask layer are patterned”. The recitation is unclear, since Claim 5 depends on Claim 1 and on Claim 4, both citing “patterning”, but “patterning” created at different stages of the device manufacturing, and it is unclear to what patterning the recitation of Claim 5 refers. 
Appropriate correction is required to clarify the claim language. 
In view of the interpretations of Claims 1 and 4, for this Office Action, Claim 5 was interpreted in accordance with the specification of the application as: 
“Claim 5. The method of Claim 4, further comprising:
forming a polymeric coating over the hard mask, the top electrode, and a phase change material created during the isotropic etch from an etched phase change material layer, before forming the upper dielectric layer,
wherein portions of the polymeric coating are patterned when the upper dielectric layer and the hard mask are patterned.
In re Claim 7: In view of interpretation of Claim 1, for this Office Action, Claim 7 was interpreted as:
“Claim 7. The method of Claim 6, wherein the first and second steps are repeated multiple times until the phase change material layer is created into a phase change material with a trapezoidal-like shape, wherein an upper surface of the phase change material is narrower than a lower surface of the phase change material.
In re Claims 3 and 6: Although Claims 3 and 6 are interpreted as filed, they are rejected under 35 U.S.C. 112(b) due to dependency on Claim 1.
In re Claim 9: Claim 9 is unclear since it does not distinguish between a deposited phase change material layer and an etched phase change material layer, since to Claims 1-7.
Appropriate correction is required.
For this Office Action, Claim 9 was interpreted as: 
“Claim 9. The method of Claim 8, wherein after performing the isotropic etch, a bottommost surface of a phase change material created from the phase change material layer is wider than a topmost surface of the phase change material”.
In re Claim 10: For the same reasons that are explained above, Claim 10 shall be corrected, and for this Office Action, Claim 10 was interpreted as: 
“Claim 10. The method of Claim 8, wherein the isotropic etch is repeated multiple times until an etched phase change material layer exhibits a trapezoidal-like shape”.
In re Claim 11: For the same reasons that are explained above, for this Office Action, Claim 11 was interpreted as: 
“Claim 11. The method of Claim 8, wherein after performing the isotropic etch, an etched phase change material layer has a topmost surface that is above a bottom surface of a top electrode created from the top electrode layer”.
In re Claim 12: For the same reasons that are explained above, for this Office Action, Claim 12 was interpreted as:
“Claim 12. The method of Claim 8, further comprising:
depositing a hard mask layer over the top electrode layer; and
patterning the hard mask layer to remove outer portions of the hard mask layer and expose the outer portions of the phase change material layer, wherein 
after the isotropic etch, a bottom surface of a hard mask created from the hard mask layer directly contacts a top surface of a top electrode created from the top electrode layer, and wherein the bottom surface of the hard mask is narrower than the top surface of the top electrode.”
In re Claim 13: Claim 13 is unclear with respect to a deposition of a polymeric coating: Claim 13 recites that a polymeric coating is deposited over the hard mask layer, the top electrode layer and the phase change material layer. However, Examiner suggests that it was deposited after all these three layers were formed into their final stages”: Although paragraph 0055 states that the deposition of the polymeric coating was made in-situ, Examiner, understanding that “in situ” means that the deposition was made in the same chamber where various other processes were conducted, does not view this paragraph such that deposition of the coating was conducted during isotropic etching. 
Appropriate correction is required.
For this Office Action, Claim 13 was interpreted as: 
“Claim 13. The method of Claim 8, further comprising:
depositing a hard mask layer over the top electrode layer; and
depositing a polymeric coating over a hard mask created from the hard mask layer, a top electrode created from the top electrode layer, and a phase change material created from the phase change material layer, wherein the polymeric coating is deposited in-situ with the isotropic etch.
In re Claim 15: Claim 15 is unclear, since it recites that a polymeric coating is formed over “the hard mask layer, the top electrode layer, and the phase change material layer”, wherein, the same claim earlier recites that these layers were deposited, and it is unclear if the polymeric coating was formed on the deposited layers or on treated layers. 
Appropriate correction is required. 
Since the specification of the application teaches that the polymeric coating was formed on a top electrode, on a hard mask, and on a phase change material that were created from the hard mask layer, the top electrode layer, and the phase change material layer during the isotropic etching, accordingly, for this Office Action, Claim 15 was interpreted as:
	“Claim 15. A method of forming an integrated chip, comprising:
forming a phase change material layer over a bottom electrode;
forming a top electrode layer over the phase change material layer;
forming a hard mask layer over the top electrode layer;
patterning the top electrode layer and the hard mask layer to expose outer portions of the phase change material layer;
performing an isotropic etch selective to the phase change material layer, wherein the isotropic etch comprises multiple cycles, and wherein each cycle comprises a first step conducted at a first pressure followed by a second step conducted at a second pressure different than the first pressure; and
forming a polymeric coating over created during the isotropic etch a hard mask, a top electrode, and a phase change material” each made from a corresponding layer”.
Claims 16-20 are rejected under 35 U.S.C. 112(b) either due to inconsistences like those discussed above (which is applicable for Claims 16, 18), or due to dependency on Claim 15 (which is applicable for Claims 17, 19, 20).
For this Office Action, they are interpreted in a manner like implemented above for other claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As far as the claims are understood, Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Magistretti et al. (US 2012/0001145) in view of Grobis et al. (US 2020/0005863). 
In re Claim 1, Magistretti teaches a method of forming an integrated chip, comprising: 
depositing (Fig. 5, paragraphs 0036-0037) a phase change material 206 layer over a bottom electrode 204, wherein the phase change material layer is configured to change its degree of crystallinity upon temperature changes (paragraphs 0027 and 0029); 
depositing (Fig. 5, paragraphs 0036-0037) a top electrode layer 208 over the phase change material layer 206; 
depositing (Fig. 5, paragraphs 0036-0037) a hard mask layer 210 over the top electrode layer 208; 
patterning (Figs. 6-7, paragraph 0038) the top electrode layer 208 and the hard mask layer 210 to remove outer portions of the top electrode layer and expose outer portions of the phase change material layer; and 
performing (Fig. 8, paragraphs 0039-0040) a plasma dry etch to remove portions of the phase change material layer 206 that are uncovered by the top electrode 208 layer and the hard mask layer 210, wherein
the plasma dry etch removes the portions of the phase change material layer 206 faster than portions of the top electrode layer 208 and the hard mask layer 210 – obviously, since the etching does not change, at least, significantly, widths of layers 208 and 210, while significantly changes a width of layer 206.
Magistretti does not teach, at least, explicitly, an isotropic etch – based on the shape of the etched phase change material 206 (Fig. 8), Magistretti, likely, conducts an anisotropic etch.
Grobis teaches (Fig. 9B, paragraph 0091) an isotropic etching of a phase change material 164 to create a tapered shape of the phase change material.
Magistretti and Grobis teach analogous art directed to etching a phase change material and to a memory cell comprising top and bottom electrodes separated by a phase change material, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Magistretti device and method in view of the Grobis method, since they are from the same field of endeavor, and Grobis created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Magistretti method by providing an isotropic etching of the phase change material (with a limited etching supply, Grobis, paragraph 0091), while still using etchants that are selective to the phase change material and etching the phase change material faster than the top electrode layer and the nard mask layer (per Magistretti), when it is desirable creating the phase change material in a trapezoid shape without significant change in shapes of the patterned hard mask layer and top electrode layer.

As far as the claims are understood, Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Magistretti/Grobis in view of Bendett et al. (US 6,330,388) and Blalock (US 5,320,981). 
In re Claim 3, Magistretti/Grobis teaches the method of Claim 1 as cited above, including the isotropic etch taught by Grobis.
Magistretti/Grobis does not teach that the isotropic etch uses a noble gas – Grobis does not explicitly teach any etchant.
Bendett teaches (column 15, lines 16-18) conducting isotropic etching using a noble gas – argon. And Blalock teaches (column 4 lines 56-63) that argon (or other noble gases) does not react with (e.g., does not etch) such conductive material as aluminum and such dielectric material is silicon oxide.
Magistretti/Grobis, Bendett, and Blalock teach analogous art directed to an etching, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Magistretti/Grobis method in view of the Bendett and Blalock teachings, since they are from the same field of endeavor, and methods of Bendett and Blalock created successfully operated devices.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Magistretti/Grobis method of Claim 1 by using an argon gas for the isotropic etching to enable the phase change material etching.
It would have been further obvious for one of ordinary skill in the art before filing the application to further modify the Magistretti/Grobis/Bendett method, if needed, by creating the hard mask layer and the top electrode layer from the materials (similar those used by Blalock) that would not be etched (at least, significantly) by argon, unless materials for the top electrode and the hard mask of Magistretti are already created from materials that not significantly etched by argon.

As far as the claims are understood, Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Magistretti/Grobis in view of Sung et al. (US 2016/0268505). 
In re Claim 4, Magistretti/Grobis teaches the method of Claim 1 as cited above. 
Magistretti/Grobis does not teach a method comprising such steps as: forming an upper dielectric layer over the hard mask layer; patterning the upper dielectric layer and the hard mask layer to form an opening in the upper dielectric layer and hard mask layer that exposes an upper surface of the top electrode layer; and forming a via within the opening to directly contact the upper surface of the top electrode layer.
Sung teaches (Fig. 1) a method comprising:
forming (obviously) an upper dielectric layer 120 (paragraph 0014) over a hard mask layer 116 (paragraph 0015);
patterning (obviously) the upper dielectric layer 120 and the hard mask layer 116 to form an opening (for 122) in the upper dielectric layer and hard mask layer that exposes an upper surface of a top electrode layer 114 (paragraph 0015); and
forming a via 122 (paragraph 0014) within the opening to directly contact the upper surface of the top electrode layer 114.
Magistretti/Grobis and Sung teach analogous art directed to an integrated circuit comprising a memory cell, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Magistretti/Grobis device and method in view of the Sung device, since they are from the same field of endeavor, and Sung created a successfully operated device.
Considering that Magistretti also teaching connecting a phase change material to a bit line (Fig. 4), it would have been obvious for one of ordinary skill in the art before filing the application to modify the Magistretti/Grobis method of Claim 1 by forming an upper dielectric layer over the hard mask layer; patterning the upper dielectric layer and the hard mask layer to form an opening in the upper dielectric layer and hard mask layer that exposes an upper surface of the top electrode layer; and forming a via within the opening to directly contact the upper surface of the top electrode layer, wherein the integrated circuit is a part of a memory cell array, and the via is needed for connecting the top electrode to a bit line (Sung, paragraph 0025).

As far as the claims are understood, Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Magistretti/Grobis/Sung in view of Liu et al. (US 2008/0044632).
In re Claim 5, Magistretti/Grobis/Sung teaches the method of Claim 4 as cited above, wherein Sung teaches the upper dielectric layer.
Sung teaches a device (and, obviously, a method of its manufacturing), comprising: forming (Fig. 1) a coating 118 (paragraph 0017) over a hard mask layer 116 (paragraph 0015), a phase change material layer 110 (paragraph 0014), and a top electrode layer 114 (paragraph 0014) before forming an upper dielectric layer (paragraph 0014), wherein portions of the coating 118 are (obviously) patterned when the upper dielectric layer 120 and the hard mask layer 116 are patterned. And Magistretti also teaches a method of forming a coating 214 (Fig. 9, paragraph 0041) over the hard mask layer, the phase change material, and the top electrode. 
Accordingly, it would have been obvious for one of ordinary skill in the art before filing the application to create in the Magistretti/Grobis/Sung method of Claim 4 a coating over the hard mask layer, the phase change material layer, and the top electrode layer before forming the upper dielectric layer.
Magistretti/Grobis/Sung does not teach that the coating is polymeric.
Liu teaches (Fig. 2A, paragraphs 0025, 0037) that a coating over a phase change material 16 can be either a simple inorganic or polymeric.
Magistretti/Grobis/Sung and Liu teach analogous art directed to a coating along a phase change layer, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Magistretti/Grobis/Sung device and method in view of the Liu teaching, since they are from the same field of endeavor, and Liu created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Magistretti/Grobis/Sung method of Claim 4 by substituting their coating with a polymeric coating (per Liu), if such material is preferred for the manufacturer: See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results.
.
Allowable Subject Matter
Claim 8 is allowed.
Claims 2, 6, and 15, as interpreted, contain allowable subject matter.
Reason for Indicating Allowable Subject Matter
Re Claim  8: The prior arts of record, alone or in combination, do not anticipate and do not render obvious such limitation of Claim 8 as: “the isotropic etch comprises a first step followed by a second step, wherein the first step is conducted at a first pressure, and wherein the second step is conducted at a second pressure less than the first pressure”, in combination with other limitations of the claim: Such combination of prior arts of record as Magistretti, Grobis, Bendett, and Blalock makes obvious other limitations of Claim 8, but does not teach the limitation cited above. Although there are prior arts of record, including Shepra et al (US 2020/0006081), Zaitsu et al. (US 9,793,135, or Nishiyama et al. (US 2020/0203127), teaching a cyclic etching, examiner found no motivation modifying Grobis for conducting a cyclic etching on the phase change layer.
Re Claim 2: The prior arts of record cited by the current Office Action, alone or in combination, do not anticipate and do not render obvious such limitation of Claim 2 as: “the isotropic etch removes the portions of the hard mask layer faster than the top electrode layer”.
Re Claim 6: The prior arts of record cited by the current Office Action, do not anticipate and do not render obvious such limitation of Claim 6 as: “the isotropic etch comprises a first step followed by a second step, wherein the first step is conducted at a first pressure, and wherein the second step is conducted at a second pressure less than the first pressure”, in combination with other limitations of Claim 6 and with limitations of Claim 1 on which Claim 6 depends, for the same reason that is cited for Claim 8.
Re Claim 15: The prior arts of record, alone or in combination, do not anticipate and do not render obvious such limitation of Claim 15 as: “the isotropic etch comprises multiple cycles, and wherein each cycle comprises a first step conducted at a first pressure followed by a second step conducted at a second pressure different than the first pressure”, for the same reason that is cited for Clam 8.

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 05/23/22